DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that parent application 15/970,870 has issued as U.S. Patent No. 10,821,261.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
In claim 1, line 15: “start and stop” should apparently read --starts and stops--.
In claim 1, line 16: “obtain” should apparently read --obtains--.  
In claim 14, line 4: “respiratory rate temperature” should apparently read --respiratory rate, a temperature--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the electric motor" in line 2.  It is not clear which of the two electric motors is being referred to here.  Suggested language would be --each electric motor--, as recited by claim 4.
Claim 6 recites the limitation "the apparatus supplier" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected by virtue of its dependence upon claim 6.
Claim 8 recites the limitation "the electric motor" in line 2.  It is not clear which of the two electric motors is being referred to here.  Suggested language would be --each electric motor comprises a vibratory motor--.
Claim 8 also recites the limitation "its output shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the vibratory motor" in line 2.  It is not clear which of the vibratory motors is being referred to here.  
Claim 12 recites the limitation "the stator coils" in line 2 and “the armature” in line 3.  It is not clear which of the two stator coils and two armatures are being referred to here.
Claim 13 recites the limitation "the electric motor" in line 2.  It is not clear which of the two electric motors is being referred to here.  Suggested language would be --each electric motor--.
Claim 13 also recites the limitation "its output shaft" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,821,261.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent include all of the limitations recited by the present claims; they would not meet a one-way test for distinctness and the claims of the issued patent anticipate or render obvious the present claims.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,821,261 in view of Mayo et al. (U.S. Pub. No. 2017/0296429 A1; hereinafter known as “Mayo”).  The claims of the issued patent recite all the limitations of claim 6 except that the master controller is a mobile device that can download and install an app so that the mobile device can serve as the master controller to wirelessly communicate with the stimulation modules.  Mayo discloses a similar bilateral tactile stimulation system (Abstract) wherein a mobile device 102 that runs an app can serve as the master controller for two tactile stimulation modules in order to control the stimulation modules with a personal device ([0028]; [0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the issued patent so that the master controller can comprise a mobile device running an app, as taught by Mayo, in order to control the stimulation modules with a personal device.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,821,261 in view of Goto et al. (U.S. Pub. No. 2018/0177975 A1; hereinafter known as “Goto”).  The claims of the issued patent recite all the limitations of claims 14 and 15 except a sensor to measure at least one of the recited physiological functions and adjusting the rate of stimulation as a function of the measured physiological function.  Goto discloses a similar tactile stimulation system (Abstract) comprising a sensor 104 that measures a physiological function, such as a respiratory rate or a heart rate, and adjusts the rate of stimulation as a function of the measured physiological function in order to provide stimulation in synchronization with the physiological function ([0127]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the issued patent with the sensor and control logic taught by Goto in order to provide stimulation in synchronization with the physiological function.

Allowable Subject Matter
Claims 1-4, 6-8, 10, 14, and 15 would be allowable if the double patenting rejections set forth in this Office action are overcome.
Claims 5, 9, 12, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Mayo is considered to be the closest prior art of record.  Mayo teaches a master controller and identical first and second tactile stimulation modules with rechargeable batteries, micro-controllers, transducers, and transceiver, wherein the master controller communicates wirelessly with the stimulation modules and coordinates stimulation, starts and stop stimulation sessions, and controls therapy parameters.  Mayo fails to teach that the master controller can obtain the charge status of the rechargeable batteries and also fails to teach that torque for accelerating the electric motors generates an opposite and equal reverse torque, which is applied to the stimulation modules so as to be perceived as a tap by the user.  Schmidt et al. (U.S. Pub. No. 2002/0035995 A1) also teaches a similar bilateral tactile therapy apparatus that uses stimulation transducers comprising electric motors with masses secured to shafts.  Hooper et al. (U.S. Pub. No. 2016/0346501 A1) also teaches a wearable apparatus comprising a vibration motor for providing a tactile stimulus, a rechargeable battery, and a transceiver to wirelessly connect to a controller device, wherein the apparatus can mimic stimuli that a user could apply to his/her own skin, such as stroking, squeezing, pinching, or twisting, and wherein the user’s heart rate can be monitored so that the rate of the applied stimulus can be changed to adjust the heart rate.  However, neither Schmidt, nor Hooper, nor any other prior art of record teaches or reasonably suggests a motor wherein torque for accelerating the electric motors generates an opposite and equal reverse torque, which is applied to the stimulation modules so as to be perceived as a tap by the user, in combination with the other recited components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791